Citation Nr: 0425589	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as chest congestion, due to exposure to 
Agent Orange.
	
2.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for lipoma, claimed as 
secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In light of the VCAA, the Board has 
determined that further evidentiary development is necessary 
in this case.

As it relates to all of the issues on appeal, the Board notes 
that the veteran has identified Wadsworth VA Hospital as a 
facility in which he received treatment in the 1970s.  The RO 
has indicated on several occasions that this facility did not 
exist and/or that they were unable to obtain records from 
this facility.  The Board notes for the record that the 
claims folder contains treatment records from the Wadsworth 
VA General Hospital dated in 1970 and 1971.  Additionally, 
other treatment records reference the Wadsworth VA General 
Hospital.  It is unclear whether the RO has considered these 
records as it relates to the veteran's claims of service 
connection.  These records and the entirety of the veteran's 
post-service treatment records should be considered when 
readjudicating the claims of service connection.  
Additionally, the RO should ensure that all attempts have 
been made to obtain treatment records from the medical 
providers identified by the veteran.  If such efforts are not 
successful, the RO should so state in the evidence of record.

In August 1998, the veteran claimed service connection for 
chest congestion due to asbestos exposure.  In August 1999, 
the veteran was afforded an informal conference before a 
Decision Review Officer at the RO in Honolulu.  He clarified 
that he was claiming chest congestion due to herbicide 
exposure, not asbestos exposure.  

Treatment records from the VAMC in Honolulu reflect that in 
July 1985, the veteran underwent an asbestos examination.  
The veteran reported that in 1973 to 1974, he was employed at 
the Pearl Harbor Naval Shipyard as an air conditioning 
refrigeration apprentice.  He reported that he was exposed to 
other potentially toxic chemicals during service, however, 
denied exposure prior to or subsequent to service.  The 
veteran complained of a cough with phlegm for several months 
after exposure, and at the time of the examination reported 
congestion in the chest occasionally.  

The veteran should be afforded a VA examination to determine 
whether he has a current respiratory disorder, including 
chest congestion, and the etiology of any such disorder, 
including whether it is related to service or any incident 
therein including exposure to Agent Orange.

As it relates to the claim of service connection for 
chloracne, the medical evidence of record provides a post-
service diagnosis of chloracne.  The veteran should be 
afforded a VA examination to determine the etiology of any 
such skin disorder, including whether it is etiologically 
related to service or any incident therein, including 
exposure to Agent Orange.  

The veteran should be afforded a VA examination to assess 
whether he has lipoma, and the etiology of any such disorder 
including whether it is related to service or any incident 
therein, including exposure to Agent Orange.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should ensure that all 
treatment records identified by the 
veteran are obtained.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of clarifying the existence of 
a respiratory disorder manifested by 
chest congestion and determining the 
etiology of any such disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
respiratory disorder is etiologically 
related to his service or any incident 
therein, including the likelihood of 
whether the veteran's disorder is a 
result of exposure to Agent Orange.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the nature and 
etiology of any lipoma and chloracne.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that any lipoma and chloracne is 
etiologically related to his service or 
any incident therein, including whether 
the disorders are a result of exposure 
to Agent Orange.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

5.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for a respiratory 
disorder claimed as secondary to 
exposure to Agent Orange, chloracne 
claimed as secondary to exposure to 
Agent Orange, and lipoma claimed as 
secondary to exposure to Agent Orange .  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




